MEMORANDUM **
Edwin Peres Billones appeals from the district court’s restitution order imposed following his guilty plea conviction for wire fraud, in violation 18 U.S.C. § 1343.
We dismiss in light of the valid appeal waiver. See United States v. Jeronimo, 398 F.3d 1149, 1153 (9th Cir.) (stating that the court enforces knowing and voluntary appeal waivers that encompass the grounds raised), cert. denied, — U.S. —, 126 S.Ct. 198, 163 L.Ed.2d 188 (2005); see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (holding that the changes in sentencing law imposed by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), did not render a waiver of appeal involuntary and unknowing).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.